DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-10, 12-20, 24-25, 27-33, 36-37, 39-46, 50-51 and 53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuan et al, US Pub. 2021/0058998, hereinafter referred to as Yuan.
Regarding claims 1, 14, 28 and 41, Yuan discloses methods, devices and apparatuses of processing beam failure in a wireless communication system, comprising: detecting a beam failure associated with a component carrier (CC) of a plurality of CCs that are aggregated (see fig. 3-5, detecting beam failure (BF)); identifying, based at least in part on detecting the beam failure, a CC group in which the 
Regarding claims 2, 15, 29 and 42, Yuan discloses wherein the one or  more other CCs, included in the CC group, comprises: a subset of CCs included in the plurality of CCs; and wherein the BFRQ communication includes an explicit or implicit indication of a CC group index associated with the CC group (p. [0062], [0072], [0073], [0079], table 1, BFR includes CC(g) group index).  
Regarding claims 3, 16,18, 30 and 43, Yuan discloses wherein the implicit indication of the CC group index comprises at least one of: an indication of a CC index associated with the CC (p. [0062], index of CC), an indication of another CC index associated with another CC included in the one or more other CCs, transmitting the BFRQ communication using a time domain resource and a frequency domain resource that are associated with the CC group index (p. [0062], [0072], [0073], [0079], table 1, BFR includes CC(g) group index), or scrambling the BFRQ communication using a scrambling sequence associated with the CC group index.  
Regarding claims 4, 17, 31 and 44, Yuan discloses further comprising: transmitting, to the BS and using a time domain resource and a frequency domain resource that are based at least in part on the BFRQ communication, a reporting communication that includes an explicit indication of a CC group index associated with the CC group (since Yuan’s system operates based on LTE/NR protocol (p. [0002]-[0003]), the BFR includes CC group index are transmitted in time-frequency domain).  

Regarding claims 6, 20, 33 and 46, Yuan discloses further comprising: receiving, from the BS, information identifying the dynamic reporting rule, wherein the information identifying the dynamic reporting rule indicates a time domain resource and a frequency domain resource for transmitting the BFRQ communication; and determining to transmit the implicit indication of the CC group index based at least in part on the dynamic reporting rule indicating the time domain resource and the frequency domain resource for transmitting the BFRQ communication; and wherein transmitting the implicit indication of the CC group index comprises: transmitting the BFRQ communication using the time domain resource and the frequency domain resource (see from claims 3-5 above).  
Regarding claims 9, 24, 36, 40 and 50, Yuan discloses wherein the CC and the one or more other CCs are associated with a same beam failure detection reference signal (BFD-RS) (see fig. 4-5, p. [0104] Beam Failure Indication (BFI) associated with a Reference signal- RS).  
Regarding claims 10, 25, 37 and 51, since Yuan’s system operates based on LTE/NR protocol (p. [0002]-[0003]); therefore, the CC and the one or more other CCs are included in a same frequency band.

Regarding claim 13, Yuan discloses wherein detecting the beam failure associated with the CC comprises: detecting the beam failure based at least in part on a beam failure detection reference signal (BFD-RS) transmitted from the BS  (p. [0062], [0072], [0073], [0079], [0104] table 1, and fig. 4-5,  detecting BF based on RS ).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8, 11, 23, 26, 35, 38, 49 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan as shown above.
Regarding claims 8, 23, 35, and 49, Yuan does not disclose wherein the CC and the one or more other CCs are quasi-co-located (QCLed). Examiner takes official notice quasi-co-located is well-known in the art. It would have been obvious to one ordinary skill in the art at the time the invention was made to adapt the well-known feature in to Yuan’s system in order to optimize signal transmission. 
Regarding claims 11, 26, 38 and 52, Yuan discloses wherein the CC group comprises: the plurality of CCs aggregated to the UE by the BS ([0003]). Yuan does not disclose transmitting the BFRQ communication associated with the CC group comprises:0097-072544191541 refraining from indicating a CC index or CC group index in the BFRQ communication. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one ordinary skill in the art at the time the invention was made to adapt the well-known feature in to Yuan’s system in order save system bandwidth.
Allowable Subject Matter
Claims 7, 21-22, 34, and 47-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/THAI D HOANG/Primary Examiner, Art Unit 2463